MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                 Sep 09 2016, 8:34 am
regarded as precedent or cited before any
                                                                           CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas G. Krochta                                        Gregory F. Zoeller
Vanderburgh County Public Defender                       Attorney General of Indiana
Evansville, Indiana
                                                         Robert J. Henke
                                                         Abigail R. Recker
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         September 9, 2016
of the Parent-Child Relationship                         Court of Appeals Case No.
of M.B., Father, and K.B.,                               82A05-1601-JT-152
Child,                                                   Appeal from the
M.B.,                                                    Vanderburgh Superior Court
                                                         The Honorable
Appellant-Respondent,
                                                         Brett J. Niemeier, Judge
        v.                                               Trial Court Cause No.
                                                         82D04-1507-JT-1315
Indiana Department of Child
Services,
Appellee-Petitioner.




Kirsch, Judge.

Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016        Page 1 of 19
[1]   M.B. (“Father”) appeals the juvenile court’s order terminating his parental

      rights to his child, K.B. (“Child”). He raises one issues that we restate as:

      whether sufficient evidence was presented to support the termination of

      Father’s parental rights.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Father and A.E. (“Mother”)1 are the biological parents of Child, who was born

      in November 2012. Indiana Department of Child Service (“DCS”) initially

      became involved with Child on October 14, 2014, after it received a report that

      Mother was pulled over in a vehicle and arrested for possession of

      methamphetamine, and DCS removed Child from her care. At the time of

      Child’s removal, Father was incarcerated in the Vanderburgh County Jail on

      charges of dealing in methamphetamine. DCS Exs. 1 and 2. The next day,

      Mother met with a DCS family case manager (“FCM”) and admitted that she

      would test positive for methamphetamine if given a drug screen.


[4]   On October 20, 2014, DCS filed a petition alleging that Child was a child in

      need of services (“CHINS”). The following day, the juvenile court held an




      1
        Mother’s parental rights to Child were terminated approximately two months before Father’s were
      terminated. Mother appealed that decision, and a panel of this court affirmed the termination by
      memorandum decision. In re K.B., No. 82A01-1512-JT-2161 (Ind. Ct. App. July 5, 2016).

      Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016       Page 2 of 19
      initial/detention hearing, and the juvenile court authorized Child’s continued

      removal. Mother and Father stipulated to the following evidence:


              On or about October 15, 2014, [Child] resided in Vanderburgh
              County in the care and custody of [Mother]. Mother was
              arrested by law enforcement for possession of methamphetamine,
              marijuana, and paraphernalia. [Mother] stated that if she were
              drug tested she[] would be positive for methamphetamine.
              Father, [M.B.], is currently incarcerated on charges of dealing in
              methamphetamine. [Father] stated before he was incarcerated,
              in April, he was using methamphetamine weekly. [Child’s]
              mother and father have failed to protect and supervise said child
              or to provide appropriate safe environment for said child placing
              said child in danger of physical or mental harm.


      DCS Ex. 1 at 6-7. The juvenile court adjudicated Child to be a CHINS. With

      regard to Father, the juvenile court ordered, “While the father is incarcerated,

      he is ordered to complete any program that will help with parenting and father

      is also ordered to contact FCM if he is to be released.” Id. at 8.


[5]   After a November 12, 2014, dispositional hearing, the juvenile court issued a

      dispositional decree and ordered Father to contact DCS “within 24 hours of

      being released from the Vanderburgh County Jail.” Id. at 4. On February 17,

      2015, Father posted bond and was released from incarceration. At an April 1,

      2015 review hearing, the juvenile court found that Father “has not been in

      complete cooperation with DCS” and “has not enhanced his ability to fulfill his

      parental obligations.” Id. at 9. On April 18, 2015, Father was arrested and

      incarcerated on charges of operating a vehicle after forfeiture of license for life.



      Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016   Page 3 of 19
[6]   On July 22, 2015, DCS filed a petition to terminate both parents’ parental rights

      to Child. DCS sought permission to place Child out of state, and after the

      Interstate Compact on the Placement of Children process was completed, the

      juvenile court ordered that Child be moved to Wisconsin and placed with

      Mother’s cousins.


[7]   The juvenile court conducted evidentiary hearings on the petition to terminate

      Father’s parental rights on October 8 and November 12, 2015. DCS presented

      evidence that, as of the October termination hearing, Father’s pending criminal

      charges included Class A felony dealing in methamphetamine, Class D felony

      possession of a controlled substance, Class A misdemeanor trespass, and Level

      5 felony operating a vehicle after forfeiture for life. DCS Exs. 14-16. DCS also

      presented evidence that Father’s criminal history included the following felony

      convictions: possession of precursors and dealing in controlled substances in

      2001, four convictions for auto theft in 2001; two convictions for auto theft in

      2004; possession of methamphetamine in 2010; and operating a vehicle as an

      habitual traffic violator in 2011. DCS Exs. 3, 5, 6, 11, 13. He also had the

      following misdemeanor convictions: illegal consumption of alcohol in 2003;

      public intoxication in 2005, conversion and trespass in 2005; false informing in

      2006; driving while license suspended in 2010; possession of marijuana in 2010;

      and purchase of over three grams of pseudoephedrine in 2011. DCS Exs. 4, 7, 8,

      9, 10, 11, 12.


[8]   DCS called as a witness Marissa Curry (“Curry”), who was employed with

      Ireland Home Based Services (“Ireland”). She testified that Ireland received the

      Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016   Page 4 of 19
      referral from DCS on February 27, 2015, to arrange and supervise visits

      between Father and Child, once per week for two hours. Curry stated that

      Father participated in the first two visits, which were in March, but he failed to

      show up for the third; she contacted Father, and he was at a doctor’s

      appointment and had forgotten the visit. Curry contacted FCM Ellen Moore

      (“FCM Moore”) to advise her of the missed visit. Father did not contact Curry

      to set up any more visits, and the referral was closed on July 24, 2015.


[9]   FCM Moore testified that Father was present at the CHINS dispositional

      hearing, and he was ordered to contact her when he was released. When asked

      at the termination hearing if he did so, she replied, “[n]ot directly,” although

      she was made aware of his release by another FCM with whom Father was

      involved in another case. Tr. at 66. FCM Moore was aware that Father had

      missed his scheduled visitation in March 2015, and, in April, FCM Moore

      contacted Father about the missed visit and discussed rearranging the visits,

      “but before another visit could be set up he was re-arrested” on April 18. Id. at

      67. FCM Moore noted that Father “had the opportunity to spend time with

      [Child] and to be a part of his life” but that Father “was not as active as he

      could’ve been.” Id. at 68-69. FCM Moore observed that Father never asked for

      Child to be placed with him and that Father’s desire was for Child to return to

      Mother’s care when she was released from incarceration. FCM Moore opined

      that termination was in Child’s best interests because he needed a permanent

      home, which Mother had not provided and “Father’s not gonna be able to

      provide[.]” Id. at 69. She observed that Mother’s cousins in Wisconsin “are


      Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016   Page 5 of 19
       hoping to adopt [Child]” and “are able to meet [Child’s] needs and are eager to

       do so.” Id. at 69, 72. The Court Appointed Special Advocate, Deborah

       Gamache (“CASA Gamache”), also testified and recommended termination of

       Father’s parental rights.


[10]   Father testified that he had lived with Child, who was then almost three years

       old, for four months in 2012 and for four months in 2013. He recalled that,

       from February 17 to April 18, 2015, he had two or three supervised visits with

       Child. Father’s proposed plan for care of Child was for Mother “to get another

       chance to get him back.” Id. at 19. He desired that Child return to Mother

       when she was released from incarceration, which he anticipated to be in nine

       months. Id. at 38 (“I want [Mother] to get [Child] whenever she gets out.”). 2

       Father testified that, sometime prior to the November 12, 2015 termination

       hearing, he had pleaded guilty to “doing methamphetamine,” but that

       sentencing had not yet occurred. Id. at 56, 59. He believed that the minimum

       amount of time that he would be required to serve would be twenty years. Id.

       at 57.


[11]   On January 13, 2016, the juvenile court issued its order terminating the parent-

       child relationship between Father and Child. The juvenile court found, among

       other things:




       2
        Father’s testimony in this regard occurred on October 8, 2015; Mother’s rights to Child were terminated on
       November 25, 2015.

       Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016        Page 6 of 19
        5. On October 16, 2014, [Child] was in his Mother’s care, when
        [she] was arrested for possession of Methamphetamine,
        possession of [paraphernalia], possession of marijuana and
        driving while license suspended.3


        7. At the time [C]hild was taken into custody, [] [F]ather was
        incarcerated on pending charges. Father was facing charges for
        Dealing Methamphetamine and possession of a controlled
        substance.


        12. The Dispositional hearing and decree was held on [F]ather
        on 10-21-14. Father remained in custody until February 17,
        2015.


        13. On or about February 17, 2015, a cash bond was posted in
        Father’s pending criminal matter.


        16. On or about March 4, 2015, [] Father visited with [Child].
        This was Father’s first time visiting with [Child] since the
        opening of the case.


        17. Subsequently, on March 10, 2015, Father had a second visit
        with [Child].


        18. On or about March 18, 2015, [F]ather missed a scheduled
        visit with [Child].


        20. On or about April 08, 2015, FCM Moore reached out to []
        Father to speak with him about his missed visits with [Child].
        She informed [] [F]ather that he needed to show more



3
  DCS’s Intake Officer’s Report of Preliminary Inquiry and Investigation and its Predispositional Report
indicate that Child was removed from Mother’s care on October 14, 2014. DCS Ex. 2 at 4-5, 9, 15.

Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016          Page 7 of 19
        commitment to [Child], Father was instructed not to miss any
        more visits.


        21. After Father’s conversation with FCM Moore, Father never
        visited with [Child] again.


        22. On or about April 22, 2015, [F]ather was rearrested for new
        criminal charges.


        26. Father has not successfully completed any services to aid in
        his ability to care for [Child].


        27. Father has no bond with his three year old son.


        28. Father does not have a reasonable plan on how he would
        care for [Child]. Father testified that he could not care for
        [Child] and that he did not intend to get custody of [Child].


        34. Father has entered into a Plea Agreement to Dealing
        Methamphetamine, a class A felony, in which he was going to
        serve at least 20 years in Prison.


Appellant’s App. at 22-24. The juvenile court concluded that there was a

reasonable probability that the conditions that resulted in Child’s removal and

placement outside the home would not be remedied, the continuation of the

parent-child relationship posed a threat to the well-being of Child, it was in the

best interest of Child to terminate the relationship, and a satisfactory plan for

the care and treatment of Child existed. The juvenile court terminated Father’s

parental rights, and he now appeals.



Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016   Page 8 of 19
                                      Discussion and Decision
[12]   As our Supreme Court has recently reiterated, “Decisions to terminate parental

       rights are among the most difficult our trial courts are called upon to make.

       They are also among the most fact-sensitive—so we review them with great

       deference to the trial courts[.]” In re E.M., 4 N.E.3d 636, 640 (Ind. 2014).

       While the Fourteenth Amendment to the United States Constitution protects

       the traditional right of a parent to establish a home and raise his child, and thus

       parental rights are of a constitutional dimension, the law allows for the

       termination of those rights when a parent is unable or unwilling to meet his

       responsibility as a parent. Bester v. Lake Cnty. Office of Family & Children, 839
N.E.2d 143, 145 (Ind. 2005); In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App.

       2001), trans. denied. That is, parental rights are not absolute and must be

       subordinated to the child’s interests in determining the appropriate disposition

       of a petition to terminate the parent-child relationship. Lang v. Starke Cnty. Office

       of Family & Children, 861 N.E.2d 366, 371 (Ind. Ct. App. 2007), trans. denied.


[13]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will

       set aside the court’s judgment terminating a parent-child relationship only if it is

       clearly erroneous. Id. at 148-49. A finding of fact is clearly erroneous when

       there are no facts or inferences drawn therefrom to support it. In re Involuntary

       Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016   Page 9 of 19
       Termination of Parental Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App.

       2004). A judgment is clearly erroneous only if the legal conclusions made by

       the juvenile court are not supported by its findings of fact, or the conclusions do

       not support the judgment. Id.


[14]   Here, in terminating Father’s parental rights to Child, the juvenile court entered

       specific findings and conclusions. When a trial court’s judgment contains

       specific findings of fact and conclusions thereon, we apply a two-tiered standard

       of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct. App. 2008), trans. denied. First,

       we determine whether the evidence supports the findings, and second, we

       determine whether the findings support the judgment. Id. A finding is clearly

       erroneous only when the record contains no facts or inferences drawn therefrom

       that support it. Id. If the evidence and inferences support the trial court’s

       decision, we must affirm. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150,

       1156 (Ind. Ct. App. 2013), trans. denied.


[15]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:

               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.
       Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016   Page 10 of 19
               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2)(B). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re H.L., 915 N.E.2d at 149. Moreover, if the court finds that the allegations in a

       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship. Ind. Code § 31-35-2-8(a) (emphasis added).


[16]   Father argues that DCS failed to prove the required elements for termination by

       sufficient evidence. Specifically, he contends that DCS failed to present

       sufficient evidence that the conditions that resulted in Child being removed or

       the reasons for his placement outside the home would not be remedied and that

       the continuation of the parent-child relationship posed a threat to Child’s well-

       being.4 He also contends that DCS failed to prove that termination was in

       Child’s best interest.




       4
        Father does not contend that DCS failed to prove that there was a satisfactory permanency plan in place for
       Child. Accordingly, he has waived any challenge to that element of the termination statute. Ind. Appellate
       Rule 46(A)(8).

       Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016        Page 11 of 19
                                         Remediation of Conditions

[17]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home would be

       remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child Servs.,

       989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what conditions

       led to the child’s placement and retention in foster care, and, second, we

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. In the second step, the trial court must judge a parent’s

       fitness at the time of the termination proceeding, taking into consideration

       evidence of changed conditions and balancing a parent’s recent improvements

       against “‘habitual pattern[s] of conduct to determine whether there is a

       substantial probability of future neglect or deprivation.’” In re E.M., 4 N.E.3d at

       643 (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this rule, “trial courts

       have properly considered evidence of a parent’s prior criminal history, drug and

       alcohol abuse, history of neglect, failure to provide support, and lack of

       adequate housing and employment.” A.F. v. Marion Cnty. Office of Family &

       Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied. In addition,

       DCS need not provide evidence ruling out all possibilities of change; rather, it

       need establish only that there is a reasonable probability the parent’s behavior

       will not change. In re Involuntary Termination of Parent-Child Relationship of Kay

       L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007). “We entrust that delicate balance

       to the trial court, which has discretion to weigh a parent’s prior history more

       heavily than efforts made only shortly before termination.” In re E.M., 4


       Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016   Page 12 of 19
N.E.3d at 643. Although trial courts are required to give due regard to changed

       conditions, this does not preclude them from finding that a parent’s past

       behavior is the best predictor of their future behavior. Id.


[18]   We note that, in claiming that the evidence was insufficient to support the

       juvenile court’s order terminating his parental rights, Father does not challenge

       the sufficiency of the evidence to support any of the juvenile court’s findings.

       As a result, Father has waived any argument relating to whether these

       unchallenged findings are clearly erroneous. See In re Involuntary Termination of

       Parent-Child Relationship of B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007)

       (providing that failure to challenge findings resulted in waiver of argument that

       findings were clearly erroneous), trans. denied. We will therefore limit our

       review to whether these unchallenged findings are sufficient to support the

       juvenile court’s conclusion that the conditions that led to the Child’s removal

       from and continued placement outside Father’s care would not be remedied.


[19]   Here, Father concedes that he has not participated in particular services or

       classes aimed at bettering his life and parenting skills, but asserts, “Sometimes

       the positive steps . . . do not take place until a particular incarceration provides

       a parent with the opportunity to take those steps[,]” and “Father should be

       given the opportunity to better himself while incarcerated[.]” Appellant’s Br. at

       6-7. Father attempts to compare his circumstances to the incarcerated father in

       K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641 (Ind. 2015).




       Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016   Page 13 of 19
[20]   In that case, the Indiana Supreme Court reversed the termination of Father’s

       parental rights, finding that there was insufficient evidence to demonstrate a

       reasonable probability that the father could not remedy the conditions that led

       to the child’s removal and that the father posed a threat to the child’s well-

       being.5 Id. at 646. Our Supreme Court found that the evidence showed: the

       father had plans for both housing and employment after his incarceration; while

       incarcerated, Father completed twelve programs targeted at parenting and life

       skills and addressing substance abuse; and he continued to have a bonded

       relationship with his children while he was incarcerated, visiting with them

       every other week for two to three hours and calling them each night. Id. at 647-

       48. Also, the father in K.E. was scheduled to be released from prison in

       approximately two years after the termination hearing, and the CASA

       recommended delaying termination, given the father’s efforts to complete

       programs and the bond he had developed with his children. Id. at 645.


[21]   The facts of the present case are readily distinguishable from K.E. Father lived

       with Child for four months in 2012 and four months in 2013. After Father was

       released in February 2015, he visited with Child twice, forgot about the third

       scheduled visit, and then was arrested on felony drug charges and did not

       exercise, or ask DCS to arrange for him to exercise, any more visits with Child.

       Father had not participated in programs or services, his only proposed plan




       5
        We note that in K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641 (Ind. 2015), the father had two children, but
       only his parental rights to one child, K.E., were at issue.

       Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016           Page 14 of 19
       with regard for care and housing for Child was to return him to Mother when

       she was out of incarceration, and it is anticipated that Father will be

       incarcerated for a minimum of twenty years. CASA Gamache and FCM

       Moore both recommended termination of Father’s parental rights.


[22]   As Indiana courts have recognized, “Individuals who pursue criminal activity

       run the risk of being denied the opportunity to develop positive and meaningful

       relationships with their children.” K.T.K., 989 N.E.2d at 1235-36; C.T. v.

       Marion Cnty. Dep’t of Child Servs., 896 N.E.2d 571, 585 (Ind. Ct. App. 2008),

       trans. denied. Furthermore, as we previously stated in another case involving an

       incarcerated parent, “[e]ven assuming that [father] will eventually develop into

       a suitable parent, we must ask how much longer [the child] should have to wait

       to enjoy the permanency that is essential to her development and overall well-

       being.” Castro v. State Office of Family & Children, 842 N.E.2d 367, 375 (Ind. Ct.

       App. 2006) (concluding that trial court did not commit clear error in finding

       conditions leading to child’s removal from father would not be remedied where

       father, who had been incarcerated throughout CHINS and termination

       proceedings, was not expected to be released until after termination hearing),

       trans. denied.


[23]   Based on the evidence presented, we cannot say that the juvenile court clearly

       erred in concluding that there is a reasonable probability that the conditions that

       resulted in Child’s removal and continued placement outside the home will not

       be remedied.



       Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016   Page 15 of 19
                                             Threat to Well-Being

[24]   Father also contends that DCS failed to prove by clear and convincing evidence

       that there was a reasonable probability that the continuation of the parent-child

       relationship posed a threat to the well-being of Child. Initially, we observe that

       Father has not provided any separate argument or authority for his position,

       relying only on the previously-discussed argument in which Father compared

       his situation to that of the father in In re K.E. By failing to provide cogent

       argument, Father has waived his claim. Ind. Appellate Rule 46(A)(8).


[25]   Even if he had not waived his argument, we need not address the challenge to

       the juvenile court’s conclusion that the continuation of the parent-child

       relationship posed a threat to Child’s well-being because Indiana Code section

       31-35-2-4(b)(2)(B) is written such that, to properly effectuate the termination of

       parental rights, the juvenile court need only find that one of the three

       requirements of subsection (b)(2)(B) has been established by clear and

       convincing evidence. A.D.S., 987 N.E.2d at 1156. Therefore, as we have

       already determined that sufficient evidence supported the conclusion that the

       conditions that resulted in the removal of Child would not be remedied, it is not

       necessary for us to address any argument as to whether sufficient evidence

       supported the conclusion that the continuation of the parent-child relationship

       posed a threat to the well-being of Child.




       Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016   Page 16 of 19
                                                  Best Interests

[26]   Father next argues that insufficient evidence was presented to prove that

       termination was in the best interests of Child. In determining what is in the best

       interests of the child, the trial court is required to look at the totality of the

       evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010) (citing In re

       D.D., 804 N.E.2d 258, 267 (Ind. Ct. App. 2004), trans. denied), trans. dismissed.

       In doing so, the trial court must subordinate the interests of the parents to those

       of the child involved. Id. Termination of a parent-child relationship is proper

       where the child’s emotional and physical development is threatened. Id. (citing

       In re R.S., 774 N.E.2d 927, 930 (Ind. Ct. App. 2002), trans. denied). The trial

       court need not wait until the child is irreversibly harmed such that his or her

       physical, mental, and social development is permanently impaired before

       terminating the parent-child relationship. Id. Additionally, a child’s need for

       permanency is an important consideration in determining the best interests of a

       child, and the testimony of the service providers may support a finding that

       termination is in the child’s best interests. Id. (citing McBride v. Monroe Cnty.

       Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003)).


[27]   As with Father’s general challenge to the juvenile court’s “threat to well-being”

       determination, Father does not advance a separate argument or support for his

       position that the juvenile court’s “best interest” determination was in error.

       Rather, he advances only the argument that “he should be given the

       opportunity to better himself while incarcerated” and cites to In re K.E.

       Appellant’s Br. at 7. Therefore, Father has waived his challenge to the juvenile

       Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016   Page 17 of 19
       court’s conclusion that it was in Child’s best interest for Father’s parent-child

       relationship to be terminated. Ind. Appellate Rule 46(A)(8).


[28]   Waiver notwithstanding, we find the juvenile court’s conclusion was supported

       by its findings and by the evidence. Father had lived with Child for four

       months in 2012, the year Child was born, and for four months in 2013. At the

       time Child was taken out of Mother’s care in October 2014, Father was

       incarcerated and facing felony charges for dealing in methamphetamine, and he

       remained incarcerated until February 2015, when he posted bond. He was

       rearrested in April 2015. In the period of February 2015 to April 2015, Father

       visited with Child twice. He missed his third scheduled visit and never

       contacted DCS to schedule further visits. At some point thereafter, he pleaded

       guilty to “doing methamphetamine[.]” Tr. at 56. Father did not suggest any

       particular plan for Child, other than for Child to be with Mother, whose rights

       were shortly thereafter terminated. CASA Gamache and FCM Moore both

       testified that it was in Child’s best interests for the parent-child relationship to

       be terminated. Looking at the totality of the evidence, we conclude that

       sufficient evidence was presented to prove that termination was in Child’s best

       interest.


[29]   We will reverse a termination of parental rights only upon a showing of “clear

       error” – that which leaves us with a definite and firm conviction that a mistake

       has been made. In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997). Based

       on the record before us, we cannot say that the juvenile court’s termination of



       Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016   Page 18 of 19
       Father’s parental rights to Child was clearly erroneous. We, therefore, affirm

       the juvenile court’s judgment.


[30]   Affirmed


[31]   May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A05-1601-JT-152 | September 9, 2016   Page 19 of 19